DATE 5/14/2015
                                                                                                             FILED IN
R




                                           NOTICE OF APPEALS                                          14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                             HOUSTON, TEXAS
                                                                                                      5/14/2015 4:09:15 PM
TO:         14TH COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-08693

VOLUME                       PAGE                       OR          IMAGE # 64358357

DUE 6/23/2015                                          ATTORNEY 00784989

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEALS

DATE JUDGMENT SIGNED:                              2/23/2015

MOTION FOR NEW TRIAL DATE FILED 3/20/2015

REQUEST TRANSCRIPT DATE FILED                                        NO

NOTICE OF APPEAL DATE FILED                                         5/13/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED:                  YES               NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/PHYLLIS WASHINGTON
                                                                            PHYLLIS WASHINGTON , Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAY 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201308693__ PJN> __ TRANS NUM: _________ CURRENT COURT: 55 PUB? _
CASE TYPE: DECLARATORY JUDGMENT              CASE STATUS: CASE ON APPEAL
STYLE: HUTTO, LARRY N                     VS CARRINGTON MORTGAGE SERVICES LLC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY    ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00003-0002 XDF 24046263 HUTTO, BONNIE                        LANE, ROBERT
_     00002-0002 XPL 00784989 CARRINGTON MORTGAGE SERVICES L       SMART, PETER
_     00002-0002 PXP 00791932 WILLIAMS, JONATHAN M.
_     00001-0002 XDF 24046263 HUTTO, LARRY N                       LANE, ROBERT
_     00006-0001 AGT          DEUTSCHE BANK TRUST COMPANY NA
_     00005-0001 AGT          CARRINGTON MORTGAGE SERVICES L
_     00004-0001 DEF 00784989 DEUTSCHE BANK TRUST COMPANY NA D SMART, PETER
_     00004-0001 PAD 00791932 WILLIAMS, JONATHAN M.              D

==> (12) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP